Citation Nr: 1822199	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) as of August 1, 2007.


REPRESENTATION

Veteran represented by: David A. Martinez, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1968 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran in this case is already at 100% percent.  The Veteran appealed an earlier effective date of his current 100 percent disability rating.  He requests that a 100 percent rating for PTSD be granted to August 1, 2007 (at the hearing the undersigned addressed what issues the Veteran wants the VA to address, and what issues he does not want VA to address).  

As the Veteran is disagreeing with one of the staged ratings within the appeal period, the Board will address this claim as an increased rating claim, which is more beneficial to the Veteran.  Other claims that the Veteran noted he wanted the VA to be addressed at his hearing have been addressed and are not before the Board at this time.

A motion to advance on docket has been raised by the Veteran's representative.  The undersigned is granting that motion and advancing the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017). 38 U.S.C. § 7107 (a)(2) (West 2017).

In September 2013, the Veteran testified during a Board videoconference before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the file.


FINDING OF FACT

As of August 1, 2007, the Veteran's PTSD symptoms were productive of occupational and social impairment with deficiencies in most areas.
CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no greater, from August 1, 2007 have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.21, 4.26, 4.130, Diagnostic Code (DC) 9411 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2017).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran).

Under DC 9411, a 50 percent evaluation for PTSD requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Veteran is currently in receipt of a 50 percent disability rating from August 1, 2007 to July 16, 2012 for his PTSD.  During this period, the Veteran's records reflect that he had occupational and social impairment with deficiencies in most areas, but was not totally impaired.  Medical treatment records note that the Veteran suffered from passive suicidal ideations during this time period.  The Veteran's discharge paperwork in July 2007 showed the Veteran was totally occupationally impaired.  Statements from the Veteran's friends and previous employer also show the Veteran had difficulty getting along with his co-workers and establishing lasting social relationships.  

The record does not show the Veteran meets the criteria for a 100 percent rating for PTSD.  While the record shows the Veteran had difficulty establishing and maintaining effective relationships and was totally occupationally impaired, the record does not show the Veteran was totally socially impaired.  Additionally, the Veteran did not have symptoms approximating gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, the intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives or own name.  Therefore, a 70 percent disability rating, but no higher, is warranted from August 1, 2007.

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in his September 2013 videoconference hearing, the Veteran withdrew his claim for a TDIU prior to July 16, 2012 and the Veteran is rated as 100 percent disabled from that day forward.  Therefore, a TDIU is not warranted.  38 C.F.R. § 4.16 (a)(2017).  Simply stated, in light of the Veteran's testimony there is no other issue on appeal.

Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the veteran or reasonably raised by the evidence of record).  

ORDER

A rating of 70 percent, but no greater, from August 1, 2007 for PTSD is granted.

John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


